COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Stephanie Fox

Appellate case number:   01-21-00102-CV

Trial court case number: 2015-69880

Trial court:             245th District Court of Harris County

       Relator’s motion for rehearing and amended motion for rehearing are denied.
       It is so ORDERED.

Judge’s signature: ____Justice Richard Hightower________________
                    Acting individually  Acting for the Court

Panel consists of Justices Kelly, Landau, and Hightower.

Date: __August 26, 2021_____________